Citation Nr: 0915364	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease, lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1973 to September 1976, and in the Army National 
Guard from December 2001 to December 2002 and from October 
2005 to May 2006.  The evidence of record indicates that the 
Veteran is currently serving on active duty with the Army 
National Guard.  His orders suggest that he has been deployed 
outside the United States.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia which denied the Veteran's claim 
of entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.  The Veteran disagreed with the RO's decision and 
perfected this appeal.

In a January 2008 decision, the Board remanded the Veteran's 
claim for further evidentiary development.  Such was 
accomplished, and in March 2009 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the Veteran's service 
connection claim.  The Veteran's claims file was then 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Board regrets remanding this case a second time; however, 
such is necessary for proper evidentiary development of the 
Veteran's claim.

As noted above, the Board remanded the Veteran's claim in 
January 2008.  Specifically, the Board instructed the agency 
of original jurisdiction (AOJ) to obtain verification of all 
periods of active duty, active duty for training, and 
inactive duty training relating to the Veteran's Army 
National Guard service to date.  Additionally, the Board 
instructed the AOJ to schedule the Veteran for a VA 
orthopedic examination to determine the etiology of the 
Veteran's current low back disability.  

The AMC requested the Veteran's service records from the 
National Personnel Records Center (NPRC) in January 2008.  
The NPRC responded shortly thereafter, indicating it had no 
such records.  However, the AMC did obtain the Veteran's 
service records directly from the West Virginia National 
Guard, and incorporated them into the Veteran's claims 
folder.  

Additionally, the AMC scheduled the Veteran for a VA 
examination to take place on October 16, 2008.  However, once 
notified of the scheduled date, the Veteran indicated that he 
would be unable to report to the examination due to his 
September 2008 call to active duty in Nevada, in preparation 
for his subsequent deployment to Iraq.  In January 2009, the 
AMC sent a letter to the Veteran's West Virginia address 
attempting to reschedule the VA examination.  However, the 
Veteran did not respond.  The AMC then readjudicated the 
Veteran's claim based on the evidence currently of record. 

The Board recognizes that the Veteran failed to report to his 
scheduled VA examination through no fault of his own.  See 
the April 10, 2009 Appellant's Post-Remand Brief, page 2.  As 
indicated above, the Veteran received orders prior to his 
scheduled VA examination, calling him to active duty service 
as a member of his Reserve Component Unit to participate in 
Operation Enduring Freedom.  See the Veteran's September 5, 
2008 Orders.  

Accordingly, in light of the fact that the Veteran's current 
active duty service obligation prevented the Veteran from 
attending and rescheduling his VA examination, the Board 
finds that the Veteran should be afforded another opportunity 
to have his low back disability examined.  As noted in the 
Board's previous decision, the VA has a duty to assist the 
Veteran and will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  Arrangements should therefore be 
made to have the service department conduct the examination.

The Board also finds that because the Veteran is currently 
serving on active duty, his current service treatment records 
should be obtained and associated with the Veteran's claims 
folder.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran's 
service department and request copies of 
the Veteran's current service treatment 
records pertaining to his current active 
duty service from September 2008 to date.  
Any records obtained should be associated 
with the Veteran's VA claims folder.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  VBA should coordinate with the service 
department, to include the West Virginia 
Army National Guard and/or the Veteran's 
unit, to arrange for a medical examination 
to determine the etiology of the Veteran's 
current back condition.  Specifically, the 
claims file or complete copy of the 
claims, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should answer the following questions with 
respect to any current disability of the 
lumbar spine:



a. Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
disability of the lumbar spine that 
existed prior to his entry onto active 
duty in December 2001?  

b. If the VA examiner finds that a current 
lumbar spine disability existed prior to 
service, does the evidence of record 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service, beyond the natural progression 
of the disorder?

c. If the examiner finds that the current 
lumbar spine disability did not exist 
prior to service, is it at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that the current disability 
had its clinical onset in service or is 
related to an in-service disease or 
injury?

A detailed rationale should be provided 
for all opinions.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.
        
        3.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's claim.  If the 
claim is denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008)

